Citation Nr: 1422176	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability, to include as based upon aggravation of a congenital disease or defect.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1963 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in September 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159 (2013).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical examiner may not ignore a claimant's credible lay assertions.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  However, service connection may be granted for defects of congenital, developmental or familial origin if the defect was subject to a superimposed disease or injury.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

The Veteran contends that he has a back disability as a result of active service, to include spondylolisthesis that developed independent of a pre-existing back disorder or pre-existing Scheuermann's disease, lordosis, or kyphosis that was aggravated by active military service.  The Board notes that a service department examination apparently conducted in November 1962 noted lordosis and kyphosis, which the examiner noted were not considered disabling, and that a subsequent February 1963 induction examination revealed a normal clinical evaluation of the spine.  A June 1963 medical evaluation board examination revealed a first degree spondylolisthesis at L5-S1 that existed prior to service.  A July 1963 medical board found the Veteran's first degree spondylolisthesis had existed since birth and had not been aggravated by active duty.  A copy of a July 1957 private X-ray report noting an impression of Scheuermann's disease of the lower dorsal spine is of record.  

A December 2009 examination report noted the Veteran had documented Scheuermann's disease of the thoracic spine prior to service, but no known documented evidence by X-ray examination of lumbar spondylolisthesis.  It was further noted that increased lumbar lordosis upon induction examination suggested it existed at that time.  The examiner found a lumbar spine condition was less likely caused by or a result of an in-service lumbar spine condition, but that "[i]f [symptomatic] continuity can be established it [would be] at least as likely as not that the lumbar spine condition (sp) aggravated in service was permanently so and not just temporarily aggravated by his service experience."  

The Board notes that the Veteran is competent to report symptoms he has experienced, such as back pain, and that such reports may not be ignored by a VA examiner.  A review of the December 2009 report shows that the Veteran has been employed fulltime as a service technician for a propane company for more than 20 years and indicates the significant effects of his present back disability on his occupational activities included impairments to mobility, lifting, carrying, and reaching.  The Board also notes that the Veteran was notified of the private medical evidence obtained by VA and in correspondence dated in October 2011 specifically requested to provide records of his medical treatment from 1963 to present.  In a subsequent statement received by VA in November 2011 the Veteran reported that all records were maintained at the VA clinic in Mt. Vernon, Missouri.  The Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide specific information as to any lumbar spine symptoms that continued after service and any medical records associated with treatment received.  He should also be requested to provide information as to his employment and recreational activities after service and to provide evidence in support of his claim of a continuity of lumbar spine symptoms after service.  Appropriate VA efforts must be taken to assist the Veteran in obtaining any identified records.  

2.  Obtain all pertinent VA medical records, not yet associated with the claims file, to include any private treatment records dated from 1963 on file, and associate them with the claims file, to include from the VA facility in Mt. Vernon, Missouri.

3.  Schedule the Veteran for a VA spine examination/.  The examiner must review the claims file and must note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current back disability as a result of active service.  The examiner should opine as to whether any current low back disability is a congenital or development deformity or defect.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any congenital disease or defect, or preexisting low back disability, was permanently aggravated as a result of a service beyond the normal progression of the disease or defect.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

